DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grosshans et al. (US 2003/0155502, IDS) (Grosshans).
Regarding claim 1, Grosshans teaches a method for m/z selectively arresting ion-ion reactions (ion parking) within the ion-ion reaction cell of a mass spectrometer system (abstract), said method comprising
providing a reaction cell (20) comprising a set of electrodes (22, 24) with one or more periodic RF confinement voltages applied to them wherein during ion-ion reactions in one or more dimensions of ion motion (Fig. 1, par [0019][0023]), ions have oscillatory motion frequencies that are primarily determined by their mass-to-charge ratios (Fig. 7, par [0081]),
applying one or more auxiliary voltage waveforms to one or more electrodes of the ion-ion reaction cell, during a period where ion-ion reactions are performed, such 
kinetically exciting analyte product ions within one or more selected m/z ranges, during said period where ion-ion reactions are performed, so as to partially or fully arrest the further reaction of said product ions within said selected m/z ranges (the product ions have higher m/z ratios, raise the low cut-off of the ion trap) (par [0083]-[0085]).
Regarding claim 2, Grosshans teaches that wherein during said period where
ion-ion reactions are performed, said analyte product ions within one or more selected m/z ranges are m/z selectively kinetically excited by a second set of frequency components of said one or more auxiliary voltage waveforms applied to the ion-ion reaction cell electrodes and where said first set of frequency components is different from said second set of frequency components (Fig. 7, par [0081] [0085]).
Regarding claim 3, Grosshans teaches that where said one or more auxiliary voltage waveforms applied to one or more electrodes contain both said first set of frequency components and said second set of frequencies such that both the said reagent and said analyte product ions are m/z selectively kinetically excited in the same dimension of motion (Fig. 7, par [0081][0083]-[0085]).
Regarding claim 5, Grosshans teaches that wherein the ion-ion reaction cell is one of the following types of devices:
a RF 2D quadrupole ion trap having one or more segments or sections,
a RF 3D quadrupole ion traps (par [0031]),
a RF torriodal traps.
Regarding claim 6, Grosshans teaches that wherein the ion-ion reaction cell is one of the following types of devices:
a RF 2D quadrupole ion trap having one or more segments or sections,
a RF 3D quadrupoles ion trap (par [0031]),
a RF torriodal ion trap having one or more segments or sections.
Regarding claim 7-8, Grosshans teaches that wherein the said one or more auxiliary voltage waveforms are applied to one or more electrodes of the ion-ion 
Regarding claim 9, Grosshans teaches that wherein the said one or more auxiliary voltage waveforms are applied to one or more electrodes of the ion-ion reaction cell to impose one or more substantially dipolar excitation fields composed of both said first set and said second set of frequency components are superposed on the RF confinement fields (par [0041][0042] [0081][0083]-[0085]).
Regarding claim 11, Grosshans teaches that wherein the analyte product ions have a charge state of 9 or more charges (Table 1, par [0071]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grosshans et al. (US 2003/0155502, IDS) (Grosshans) in view of Quarmby et al. (US 2007/0164208, IDS) (Quarmby).
Regarding claim 4, Grosshans teaches that where said one or more auxiliary voltage waveforms applied to one or more electrodes contain both said first set of frequency components and said second set of frequencies such that both the said reagent ions and said analyte product ions are m/z selectively kinetically excited (Fig. 7, par [0081][0083]-[0085]). 
Examiner is not sure whether Grosshans teaches that the said reagent ions and said analyte product ions are m/z selectively kinetically excited in the different dimensions of motion. However, in the analogous art of ion trapping, Quarmby teaches m/z selectively kinetically excite ions in the different dimensions of motion (Fig. 7, par [0066][0076]). Quarmby teaches that “Thus the mass-to-charge ratio isolation window is controlled and has an improved resolution without increasing the number of frequency components” (abstract). At time before the filing, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Grosshans with the teaching of Quarmby, in order to improve resolution without increasing the number of frequency components.
Regarding claim 10, Grosshans teaches that wherein the said one or more auxiliary voltage waveforms are applied to one or more electrodes of the ion-ion reaction cell to impose one or more substantially dipolar excitation fields (par [0081][0083-[0085]), where the one or more substantially dipolar excitation fields having said first set of frequency component and the one or more substantially dipolar excitation fields having said second set of frequency components are superposed on the RF confinement fields (par [0039] [0041][0042]).
Grosshans does not specifically teach that where the one or more substantially dipolar excitation fields having said first set of frequency component are oriented in one dimension and the one or more substantially dipolar excitation fields having said second set of frequency components are oriented in a second dimension. In the analogous art of ion trapping, Quarmby teaches a mass to charge range in an ion trap (abstract) comprising one or more substantially dipolar excitation fields (Fig. 7, par [0066]), having 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797